 

PROB 12A

(7/93)
United States District Court
for
District of New Jersey
Report on Offender Under Supervision
Name of Offender: Marquis Simmons Cr.: 19-00625-001

PACTS #: 398140

Name of Sentencing Judicial Officer: THE HONORABLE RICHARD G. STEARNS
UNITED STATES DISTRICT COURT JUDGE

Name of Reassigned Judicial Officer: THE HONORABLE KATHARINE 8. HAYDEN
SENIOR UNITED STATES DISTRICT COURT JUDGE

Date of Original Sentence: 10/22/2014

Original Offense: Count One: Conspiracy to Commit Robbery Affecting Interstate Commerce,
18 U.S.C. § 1951
Count Two: Possession of a Firearm in Furtherance of a Violent Crime,
118 U.S.C. § 924(c)C1)(A)

Original Sentence: 69 months imprisonment, 60 months supervised release

Special Conditions: Substance Abuse Testing/Treatment, Education/Training Requirements, Vocational
Services

Type of Supervision: Supervised Release Date Supervision Commenced: 05/02/2019
NONCOMPLIANCE SUMMARY
The offender has not complied with the following condition(s) of supervision:

Violation Number Nature of Noncompliance

1 On June 18 and September 6, 2019, Simmons submitted drug tests respectively
on each date that yielded positive results for marijuana.

Simmons failed to secure employment and is unemployed. Additionally, he
failed to attend a reentry program that would assist with employment
opportunities.

U.S. Probation Officer Action:

As a result of the positive drug tests, we referred Simmons to Integrity House outpatient substance abuse
treatment. He attended the evaluation and failed to return for any treatment sessions. On September 9,
2019, he was terminated from Integrity House for failure to attend. Additionally, Simmons was referred to
the NJ Reentry Corp at 32 Prince Street, Newark, New Jersey, to assist with reentry. These services include
vocational and educational opportunities as well as employment services. Simmons failed to attend the
program.
Prob 12A — page 2
Marquis Simmons

Respectfully submitted,
Amy J. Capozzele.
By: Amy J. Capozzolo
Senior U.S. Probation Officer
Date: 09/25/2019

 

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

[~ No Formal Court Action to be Taken at This Time
f Submit a Request for Modifying the Conditions or Term of Supervision
[~ Submit a Request for Warrant or Summons

Kone — Request for Status Conference (as recommended by the Probation

/0(2114_, 2.067: | Si : oT
(Of) J = Y

( Ff Date”

 

 
